REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With respect to Applicant’s argument that the recitation, “at least one processor”, provides sufficient structure for performing the claimed function, see p., filed 28 January 2022, has been fully considered and are persuasive.  The finding that claims 1 - 3 and 5 - 13 are subject to interpretation under 35 U.S.C. § 112(f) has been withdrawn. 
With regards to the rejection of claim 15 under 35 U.S.C. § 101, Applicant’s arguments, see p. 8, filed 28 January 2022, have been fully considered and are persuasive.  The rejection of claim 15 under 35 U.S.C. § 101 has been withdrawn. 
Allowable Subject Matter
Claims 1 - 3, 5 - 15, are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 1, 14, 15, several of the features of these claims were known in the art as evidenced by Lee et al (U.S. PG Pub. No. 2016/0063316) which discloses detecting a plurality of candidate images where the predetermined object exists from the image at ¶¶ [0016], [0068] and FIG. 5.  The Lee reference discloses determining a representative image (“input frames 302”) according to reliability of the plurality of candidate regions detected by the first detection unit at ¶ [0068]; to wit: “[T]he purpose of the frame pre-selection module 506 is to filter out vastly abnormal frames, and frames not suitable for facial recognition, before sending this data to be used as the input frames 302.” See, also, ¶¶ [0016] and FIG. 5. Although the Lee reference discloses determining representative images instead of representative regions, performing image analysis using facial regions instead of the entire image was known in the art as evidenced by the Corcoran reference discussed below. The Lee reference discloses determining one or a plurality of integrated (“super-resolution”) images by using the representative image (“input frames 302”) at ¶¶ [0025], [0027], [0060]-[0061] and FIG. 5. Although the Lee reference discloses determining integrated images instead of integrated regions, performing image analysis using facial regions instead of the entire image was known in the art as evidenced by the Corcoran reference discussed below. The Lee reference discloses detecting, in the one or the plurality of integrated images, the predetermined object by using a detection algorithm (facial recognition) different from the algorithm (facial detection) initially used to detect faces at ¶¶ [0027], [0060]-[0062] and FIG. 5. Although the Lee reference discloses recognizing faces in candidate images instead of candidate regions, performing image analysis using facial regions instead of the entire image was known in the art as evidenced by the Corcoran reference discussed below.
Corcoran et al (U.S. PG Pub. No. 2009/0303342) discloses performing image analysis using facial regions instead of the entire image at ¶¶ [0036], [0038], [0060], [0095], [0097]. For example, the Corcoran reference discloses detecting a plurality of candidate regions where the predetermined object (a face) exists from the image at ¶¶ [0036], [0038], [0095]. And, the Corcoran reference discloses detecting, in the one or the plurality of integrated regions, the predetermined object by using a detection algorithm different from the algorithm initially used to detect faces at ¶¶ [0060], [0097]. But, Corcoran does not disclose the detection algorithm of the second detection unit has a greater calculation amount than a calculation amount of the detection algorithm of the first detection unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668